Opinion on Rehearing




                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6986



LEVERN HENRY,

                                           Petitioner - Appellant,

          versus


RICKIE HARRISON, Warden of Kershaw Correction-
al Institution; CHARLES M. CONDON, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CA-98-892-0-17-BD)


Submitted:   February 25, 1999             Decided:   March 8, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Levern Henry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Levern Henry appeals from the district court’s orders dis-

missing for failure to exhaust state remedies, his petition filed

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998) and denying his

motions for reconsideration.   We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. See Henry v. Harrison, No. CA-98-892-0-

17-BD (D.S.C. May 18, 1998; June 1 & 17, 1998).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2